Case 2:19-cv-03110-SRB Document 1-3 Filed 05/15/19 Page 1 of 10




 EXHIBIT A
             Case 2:19-cv-03110-SRB DocumentWESTERN
                                             1-3 Filed    05/15/19
                                                            RISKS, IN(.;
                                                    SPECIALRISKS,
                                                    SPECIAL        INC   Page 2 of 10

                                                                 3 0 2019
                                                             APR 30

            Kevin C. Barrett, State Bar
            Kevin                   Bar No. 20104                 STATE OF ARIZONA
                      Matura, P.C.
            Barrett Matura,
            Barrett
     2            East Pima Center Parkway, Suite 100
            8925 East                                            DEPT. OF INSURANCE
            Scottsdale, Arizona 85258
     3                   (602) 792-5705
            Telephone: (602)                                                  2 6 2019
                                                                          APR 26
            Facsimile: (602)
            Facsimile:  (602) 792-5710
                              792-5710
     4      kbarrettebatTettmatura.com
            kbarrettObarrettmatura.corn                          TIME 1I -Z    0
                                                                         2- '• 0
                                                                 SERVICE OF PROCESS
                                                                 SERVICE
     55     Attorneys
            Attorneys for
                      for Plaintiff
                          Plaintiff
     6
                       IN THE SUPERIOR COURT OF THE
                                                THE STATE OF ARIZONA
     7
                                IN AND FOR THE COUNTY OF MARICOPA
     8
     9
           CONCEPT COMMERICAL                          I Case No.
 10        CONSTRUCTION, an Arizona LLC,                                 CV201 9-003091
                                                                         CV2019-003091
 11                              Plaintiff,
           v,                                          1 SUMMONS
12
           MAXUM INDEMNITY COMPANY, a                                                           lawyer,
13                                                                         legal advice from a lawyer,
                                                         If you would like legal
           Connecticut corporation, JOHN DOES                                                     at
                            I--V; ABC
           and JANE DOES I—V;                                Contact the Lawyer Referral Service
                                                                         602-257-4434
14
14         PARTNERSHIPS I — X; ABC LIMITED                                     or
                                                                               or
           LIABILITY COMPANIES I— X; ABC                          xyay.rngrIcgmlavciers,orR
                                                                  www,marlcooalawvers      ,ore
15         CORPORATIONS I—V,                                           Sponsored by the
                                                               Maricopa County Bar
                                                               Marlcopa           Oar Association
16
16                              Defendants.
                                Defendants,
17
           THE STATE OF ARIZONA TO THE DEFENDANT:
18
19                                    MAXUM INDEMNITY COMPANY
20
20                YOU ARE HEREBY SUMMONED and required to appear and defend, within the
21        time applicable, in this action in this Court. If served within Arizona, you shall appear and
22        defend within twenty (20) days after the service of the Summons and Complaint upon you,
23        exclusive of the day of service. If served out of the State of Arizona, whether by direct
24        service, by registered or certified mail, or by publication, you shall appear and defend
25        within thirty (30) days after the service of the Summons and Complaint upon you is
26        complete, exclusive of the day of service. Where process is served upon the Arizona
27        Director of Insurance as an insurer's attorney to receive service of legal process against it
28
            Case 2:19-cv-03110-SRB Document 1-3 Filed 05/15/19 Page 3 of 10




     1    in this state, the insurer shall not be required to appear, answer or plead until expiration of 1
          in
     2 forty (40) days after date of such service upon the Director. Service by registered or
     3 certified mail out of the State of Arizona is complete thirty (30) days after the date of filing
     4 the receipt and affidavit of service with the Court. Service by publication is complete
     5 thirty (30) days after the date of first publication. Direct service is complete when made.
     6 Service upon the Arizona Motor Vehicle Superintendent is complete thirty (30) days after
     7   filing the Affidavit of Compliance and return receipt or Officer's Return. Rule 4, Ariz. R.
     8 Civ. P.; A.R.S. §§20-222, 28-502, and 28-503.
 9               YOU ARE HEREBY NOTIFIED that in case of your failure to appear and defend
10       within the time applicable, judgment by default may be rendered.against
                                                                rendered against you for the relief
11
Il       demanded in the Complaint.
12               YOU ARE CAUTIONED that in order to appear and defend, you must file an
13       Answer or proper response in writing with the Clerk of this Court, accompanied by the
14 necessary filing fee, within the time required, and you are required to serve a copy of any
15 Answer or response upon the Plaintiffs attorney. Rules 5 and 10(d), Ariz. R. Civ. P.;
16 A.R.S. §12-311.
17
                 THE NAME AND ADDRESS of Plaintiff's attorneys are:
18
                 Kevin C. Barrett
19               Barrett & Mehra,
                           Matura, P.C.
                 8925 E. Pima Center Parkway, Suite 100
20               Scottsdale, AZ 85258
                 (602) 792-5705
21
22               Requests for reasonable accommodation for persons with disabilities must be made

23       to the division assigned to the case by parties at least 3 judicial days in advance of a

24 scheduled court proceeding.
25              SIGNED AND SEALED this date:
26
27                             COlgy
         BY
28            Clerk
                                APR 22 2019
                                                           2
                                ciziKop piEt,„
                                      1(k 647
                                     rrni          CouRr
                                           ,_ 4 .1CoURT
                                     ...rurrasoc
                                     DEPuryaft
            Case 2:19-cv-03110-SRB Document 1-3 Filed 05/15/19 Page 4 of 10




           Kevin C. Barrett, State Bar
                                    Bar No. 20104
           Barrett I Matura, P.C.
     22
     3
           8925 East
                 Fast Pima Center Parkway, Suite 100
           Scottsdale, Arizona 85258
           Telephone: (602) 792-5705
                                                  100
                                                                                   OPY
           Facsimile: (602) 792-5710                                            APR 22 2019
     4     kbarrettObarrettmatura.com
           kbanretifthbarrettniatura.com
                                                                                 CLERK        SUPIERIOR •$ ••
                                                                                 CtERX OF THE StIPER)OR
     5     Attorneys
           Attorneys for
                     for Plaintiff
                         Plaintiff                                                      X. &SWAM
                                                                                           StEESBANI
                                                                                        DERRY ar:RK
                                                                                                 CtERX
     6
                         IN THE SUPERIOR COURT OF
                                               OF THE STATE OF ARIZONA
     7
                               IN AND FOR THE COUNTY OF MARICOPA
 8
 9
           CONCEPT COMMERICAL                           Case No.       CV2019-003091
                                                                       CV2019 -003 0 9 1
10         CONSTRUCTION, an Arizona LLC,
11                              Plaintiff,
          v.                                            COMPLAINT
12
          MAXUM INDEMNITY COMPANY, a
13        Connecticut corporation, JOHN DOES
          and JANE DO
                    DOESI—V;
                           I--V; ABC
14        PARTNERSHIPS I — X; ABC LIMITED
          LIABILITY COMPANIES I— X; ABC
15        CORPORATIONS I—V,
16                             Defendants.
17
18               Plaintiff CONCEPT COMMERCIAL CONSTRUCTION ("CCC"), by and through

19        undersigned counsel, hereby states and alleges as follows:
20                              PARTIES, JURISDICTION, AND VENUE
                                PARTIES.
21               1.      Plaintiff CCC, at all relevant times, was and is an Arizona LLC doing

22        business in Arizona. CCC's principal place of business is Arizona.

23               2.      Defendant MAXUM INDEMNITY COMPANY                     is a Connecticut

24        corporation doing business in Arizona.        MAXUM's principal place of business is

25        Connecticut.

26              3.       Defendants John and Jane Does 1-10 are fictitious persons who are

27        individuals engaged in the actionable conduct stated herein.

28              4.       Defendants ABC Partnerships I-X, ABC Limited Liability Companies I-X,
           Case 2:19-cv-03110-SRB Document 1-3 Filed 05/15/19 Page 5 of 10




     I    and ABC Corporations I-X are fictitious entities who are responsible for the actionable
     2    conduct stated herein.
     3              5.    When and if the true names of said fictitious persons and/or entities become 1
     4    known, CCC will amend their pleadings to reflect same.
     5              6.    The events that gave rise to this Complaint took place in Maricopa County,
     6    Arizona.
     7              7.    Venue and jurisdiction are proper in this Court.
  8                                             ALLEGATIONS
  9                 8.
                    8.    CCC performs work as a general contractor.
10                  9.   CCC entered into a contract with Arizona Commercial Management, on
11       behalf of the owner, to build out a spec suite at 9060 E. Via Linda, Suite 235, Scottsdale 1;
12       Arizona.
13              10.
                10.      CCC subcontracted with SPF Holding, Inc./Summit Fire Protection Co. dba
14       as Summit Companies for installation of a fire suppression sprinkler system at the project. if
I5
15             11. As part of the annual service contract between CCC and Summit, Summit
               11.
16       agreed to name CCC as an Additional Insured on its comprehensive general liability
17       policy and meet other insurance and indemnity requirements.
18              12.
                12.      Summit obtained a CGL policy from Defendant MAXUM, policy no.
19       GLP603291201, which was in effect from May 1, 2018 to May 1, 2019.
20 i            13.
                13.      CCC . was named as an Additional Insured on Summit's CGL policy with
21       MAXUM.
22              14.
                14.      On November 26, 2018, Summit was performing its contracted work at the
23       project.
24 i            15.      On that date an employee of Summit depressurized the wrong zone on the
25       sprinkler system, leaving the zone that Summit was working on pressurized. When
      Summit subsequently attempted to work on the pressurized zone, the building was flooded
26 i Summit
27       with water.
28              16.      The flooding caused significant damage to the building, personal property,
                                                      2
            Case 2:19-cv-03110-SRB Document 1-3 Filed 05/15/19 Page 6 of 10




            and an interruption of business.
     2 j          17.
                  17.     Rocky Mountain Restoration, among other companies, was retained to dean
                                                                                             clean
     3      up the water and mitigate losses caused by Summit's negligence.
     4            18.
                  18.    The building owner, ACM, and the tenants of the building all incurred
     5      significant costs and suffered serious damages as a result of Summit's negligence,
     6      including but not limited to delays in the project, damage to the building, damage to
     7     personal property, loss of use of the property, and business interruption,
                                                                        interruption.
  8               19.
                  19.    The building owner, ACM, the tenants of the building, and Rocky Mountain
  9 i Restoration, among others, have made claims against and/or are looking to CCC for
 10        reimbursement of all costs and indemnity for all damages caused by Summit's negligence.
 11 i             20.    CCC additionally incurred significant costs and suffered damages as a result
 12        of Summit's negligence and the damages caused by that negligence.
13               21.     Upon information and belief, Summit tendered a liability claim to
14         MAXUM, which assigned the claim to Myron Hoskins with claim no. GLP-6032912-1-5.
                                                                           OLP-6032912-1-5.
15               22,
                 22.     MAXUM retained Engle Martin as the third-party administrator for the
16         claim, who assigned the claim to Roma Learning with file no. 1000253411.
17               23,
                 23.     Upon information and belief Engel Martin was the agent of MAXUM and
18         acting within the course and scope of its agreement with MAXUM.
19               24.    MAXUM purportedly began its investigation into this claim. As part of that
20 1 purported investigation, CCC provided whatever information it had regarding the
21         circumstances of the loss, the damages caused by Summit's negligence, and otherwise
22         responded to and cooperated with all of MAXUM's requests.
23               25.    For the first two months of the claim, MAXUM failed to timely or
24 I reasonably communicate with CCC. MAXUM suggested there were issues of coverage
25       and liability, but it never explained to CCC what those issues were or what CCC could do
26 r to assist in resolving the issues.
27               26.    In January 2019, CCC specifically tendered its own claim as an additional

28       insured under Summit's policy with MAXUM.
                                                3
             Case 2:19-cv-03110-SRB Document 1-3 Filed 05/15/19 Page 7 of 10




     1              27.     MAXUM never acknowledged CCC's tender, assigned it a claim number, or
     2      otherwise responded to CCC's tender.
     3 f            28.     Upon information and belief, MAXUM appointed defense counsel for
     4 1Summit.
         Summit.
                                                                                                          1
     5              29.    CCC advised MAXUM that Rocky Mountain Restoration was preparing to
     6                                                                     negligence,
            file suit against CCC for restoration work related to Summit's negligence.
     7              30.    MAXUM never responded to CCC's requests for help regarding Rocky i
  8         Mountain Restoration's claim or information on the status of claim.
  9                                              I — BREACH OF CONTRACT
                                           COUNT 1
 I0
 10                31.     CCC hereby realleges and restates each and every allegation of the forgoing
11          as if fully set forth herein.
12                 32.     The MAXUM insurance policy is a contract between MAXUM and CCC.
13 i               33.     CCC has performed its obligations under the contract.
14                 34.     MAXUM's failure to respond to CCC's tender within a reasonable period of
15         time constitutes a breach of the insurance contract.
16                 35,
                   35.     MAXUM's failure to timely and properly investigate the claim, pay for
17         reasonable repairs, expenses, covered losses, and covered damages and otherwise protect
18         CCC from claims arising from Summit's negligee constitutes a breach of the insurance
19         contract.
20 j               36.    As a direct result of MAXUM's breach of contract, CCC has been injured.
21                 37.       a direct result of MAXUM's breach of contract, CCC is entitled to actual
                          As a.
22         and consequential damages arising from the breach.
23                                          LI — BREACH OF TH DUTY OF
                                      COUNT II
24                              GOOD FAITH AND FAIR DEALINGCONTRACT
25 i              38,
                  38.     CCC hereby realleges and restates each and every allegation of the forgoing
26         as if fully set forth herein.
27                39.     Inherent in every contract of insurance is the implied covenant of good faith
28         and fair dealing.
                                                         4
               Case 2:19-cv-03110-SRB Document 1-3 Filed 05/15/19 Page 8 of 10




                     40.    As a direct and proximate result of MAXUM's conduct in adjusting the
     2 I claim,
          claim, including but not limited to delaying a response to CCC's tender beyond a I
     3                                           facto denial of the claim, MAXUM breached the
              reasonable time constituting a de facto
     4        covenant of good faith and fair dealing.
     5 1            41.     MAXUM's breach of the duty of good faith and fair
                                                                          fair dealing, in part,
     6        occurred with respect to the following conduct:
     7                         a. Failing to treat its insured with equal consideration;
  8                            b. Failure to communicate with its insured;
  9 j                          c. Failure to timely, promptly, and reasonably investigate the covered
10                                loss;
II
11                             d. Failure to acknowledge CCC as an additional insured under the
12                                Summit policy and separately adjust CCC's claim;
13                             e. Exposing the insured to lawsuits without acknowledging CCC's
14 i                              tender or the duty to defend and indemnify CCC;
15                             f. Using a third-party administrator to create unnecessary adversarial
16                                hoops to obtain the benefits owed under the policy
17                  42.    MAXUM's conduct has caused CCC damage and continues to cause CCC 1
18 I damage.
19 j                43.    MAXUM has acted with a conscious disregard of the substantial likelihood
                           MAXIM
20 j that harm would result from its actions.
21                 44.     Upon information and believe, MAXUM and Engle Martin have acted in a
         i
22                   manner to other insureds in Arizona whose claims have been delayed or denied by
             similar mariner
23           sufficiently similar unreasonable conduct that it establishes a consistent pattern and
24           practice of consciously unreasonable conduct supporting an aware of punitive damages.
25
26 f               WHEREFORE, Plaintiff CCC prays for the following relief:
27                 1.      General damages in an amount to be determined at the time of trial;
28                 2.      Special damages in an amount to be determined at the time of trial;
                                                        5
            Case 2:19-cv-03110-SRB Document 1-3 Filed 05/15/19 Page 9 of 10




                 3.
                 3.                                   punish Defendant and
                       Punitive damages sufficient to punish           and deter future
                                                                                 future conduct;
     2 f        4.
                4.     For costs, interest
                       For        interest and attorneys' fees pursuant to A.R.S. §§ 12-341.01, under
                                                                                                under
     3                    and any other basis supported by the law;
                contract, and
     4          5.
                5.                     other damages or amounts deemed
                       For any and all other                    deemed reasonable and
                                                                                  and
     5          appropriate by the Court.
     6
     7          Dated      22'0 day of April, 2019.
                Dated this 22r'd
     8                                                    B    RETT &
                                                                    & NA p45170cr
                                                                                i.C.
     9 II
                                                  By:
10                                                         ,even C. Barret
                                                           'even     Barr
                                                          892k Pima Cen
                                                          892k            Cen -rr Pkwy, Ste 100
                                                                                            100
11                                                        Scotadale, AZ
                                                          ScottsIoiale, AZ 85258
                                                          Attorneys for Plaintiff
12
13
14 '
15
16
17
18
19
20
21
21
22
23
24
25
26
27
28
                                                      6
          Case 2:19-cv-03110-SRB Document 1-3 Filed 05/15/19 Page 10 of 10




          Kevin C. Barrett, Suite
                             Stite Bar No. 20104
          Barrett I Matura, P.C.
     2    8925 East Pima Center Parkway, Suite 100
          Scottsdale, Arizona 85258
                                                                             C PY
     3    Telephone: (602) 792-5705
          Facsimile: (602) 792-5710                                            APR 2 2 2019
                                                                                       2 019
     4
     4    kbarrettObarrettmatura,com
          kbarrett(iPbarrettmatura.com                                         CLEFtK
                                                                               MPS(OF Of THE SUPERfOR COURT
                                                                                         NE SUPER/OR  COURT
                                                                                       K. Stasam
                                                                                          SLESEVAN
          Attorneys for Plaintiff                                                      DEPUTY  CLERK
                                                                                       DEPUTY OtERK

     6
                     IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
     7
                              IN AND FOR THE COUNTY OF MARICOPA
     8
     9
         CONCEPT COMMERICAL                          Case No. CV 2019-003091
                                                          N°.Cv
 10      CONSTRUCTION, an Arizona LLC,
 11                           Plaintiff;
                              Plaintiff,
         v.                                          CERTIFICATE OF ARBITRATION
 12
         MAXUM INDEMNITY COMPANY, a
 13      Connecticut corporation, JOHN DOES
         and JANE DOES I—V; ABC
14       PARTNERSHIPS I — X; ABC LIMITED
         LIABILITY COMPANIES I—     I - X; ABC
15       CORPORATIONS I—V,
16                            Defendants.
17             Plaintiff Concept Commercial Construction certifies that the largest award sought

18       by the Complaint, including punitive damages, but excluding interest, attorneys' fees, and

19       costs, does exceed the limit set by Local Rule for compulsory arbitration. Therefore, this
20                   subject to compulsory arbitration as provided in Rules 72 through 77 of the
         case is not ,subject
21       Arizona Rules of Civil Procedure.

22             Dated this 22nd day of April, 2019.
23                                                       BA' RETT
                                                         BA  REIT & MATURA„.P.C:
                                                                    MATURA,T.C:
24
                                                  By:
25                                                       evm
                                                          evin . arr\
                                                                   arrOt
                                                                      ett
                                                        8925
                                                         925 E. Pima enter Pkwy, Ste 100
26                                                      Sco .;le, AZ 85258
                                                        Attorneys for Plaintiff
27
28
